On Rehearing.
Wyly, J.
On further examination we find no cause to disturb the judgment rendered by this court in this case on May 21, 1875. The judgment under which defendants acquired title was a nullity, and the proceedings in execution thereof were irregular and illegal.
As defendants in their answer set up no reconventional demand for taxes paid by them since their pretended purchase of the land herein decreed to belong to plaintiff, no relief can be given in that regard.
It is therefore ordered that our former judgment remain undisturbed.